Citation Nr: 0104120	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent evaluation 
for PTSD.  

During the course of this appeal, the RO has increased the 
veteran's disability evaluation for his PTSD from 10 to 50 
percent.  A rating decision dated in May 1999 increased the 
rating to 30 percent, effective from the date of the 
veteran's reopened claim, March 12, 1997.  In a January 2000 
rating decision, the evaluation for PTSD was increased to 50 
percent, effective September 1, 1999.  Since this is less 
than the maximum benefit, his appeal continues.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran has not expressed 
disagreement with the effective dates of the 30 or 50 percent 
disability evaluations.


REMAND

With regard to the issue of an increased evaluation for PTSD, 
the Board notes that subsequent to the issuance of last 
supplemental statement of the case, issued in March 2000, and 
following certification of this case to the Board, additional 
pertinent treatment and examination records were received at 
the Board. 

Under the provisions of 38 C.F.R. § 20.1304 (2000), the Board 
must refer any evidence not considered by the RO to the RO 
for initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  No such waiver 
is of record in this case. 

It also appears that the veteran's PTSD may have increased in 
severity subsequent to the last Department of Veterans 
Affairs (VA) examination based upon the newly received 
evidence.

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  VA is obliged to 
afford veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

With regard to the claims of service connection for hearing 
loss and tinnitus, the Board notes that the veteran is in 
receipt of two Purple Heart medals and the Combat Action 
Ribbon for service performed in Vietnam.  The Board further 
observes that the veteran was seen with complaints of hearing 
loss in his right ear in March 1970.  The veteran has also 
testified as to having had hearing loss and tinnitus since 
his release from service.  He also indicated that he had been 
found to have a hearing loss when taking an employment 
physical.  The Board further notes that the veteran has not 
been afforded a VA audiological evaluation during the course 
of his appeal. 

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any psychiatric disorder, 
hearing loss, or tinnitus.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

The RO should advise the veteran of any 
records it is unsuccessful in obtaining.

3.  The RO should take all necessary 
steps to obtain copies of any available 
employment records, including physical 
examination reports, from the veteran's 
most recent employers.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
service-connected PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify the extent of 
disability resulting from PTSD as opposed 
to other conditions.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims file and a copy of 
this remand must be reviewed by the 
examiner prior to completion of the 
examination.  

The examiner is advised that the criteria 
for a 100 percent evaluation for PTSD are 
as follows: Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

The examiner is further advised that the 
criteria for a 70 percent evaluation are 
as follows: Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships

The examiner is requested to comment on 
whether any of the criteria for the 70 or 
100 percent evaluation are found to be 
present.  The examiner should also assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV).  The examiner is 
requested to specify, if possible, the 
portion of the GAF score attributable to 
PTSD as opposed to other conditions.

5.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any current 
hearing loss or tinnitus.  

The claims file and a separate copy of 
this remand must be reviewed by the 
examiner prior to completion of the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current hearing loss or 
tinnitus is related to any incident of 
service origin.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hearing loss and 
tinnitus and an increased evaluation for 
PTSD.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



